Baytex Energy Trust Consolidated Balance Sheets (thousands of Canadian dollars) (unaudited) As at September 30, 2010 December 31, 2009 ASSETS Current assets Cash $ $ Accounts receivable Crude oil inventory Future income tax asset (note 12) Financial derivative contracts (note 15) Future income tax asset (note 12) Financial derivative contracts (note 15) Petroleum and natural gas properties Goodwill $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ Distributions payable to unitholders Bank loan (note 4) - Convertible debentures (note 6) Future income tax liability (note 12) Financial derivative contracts (note 15) Bank loan (note 4) - Long-term debt (note 5) Deferred credit (note 12) - Asset retirement obligations (note 7) Future income tax liability (note 12) Financial derivative contracts (note 15) UNITHOLDERS’ EQUITY Unitholders’ capital (note 8) Conversion feature of convertible debentures (note 6) Contributed surplus (note 10) Accumulated other comprehensive loss (note 9) ) ) Deficit ) ) $ $ Commitments and contingencies (note 16) Subsequent events (note 18) See accompanying notes to the consolidated financial statements. Page1 of 17 Baytex Energy Trust Consolidated Statements of Income and Comprehensive Income (thousands of Canadian dollars, except per unit amounts) (unaudited) Three Months Ended September 30 Nine Months Ended September 30 Revenue Petroleum and natural gas $ Royalties ) Gain on financial derivative contracts (note 15) Expenses Operating Transportation and blending General and administrative Unit-based compensation (note 10) Interest (note 13) Financing charges 11 Foreign exchange gain (note 14) Depletion, depreciation and accretion Income before income taxes Income tax expense (recovery) (note 12) Current Future ) Net income $ Other comprehensive income (loss) Foreign currency translation adjustment (note 9) Comprehensive income $ Net income per trust unit (note 11) Basic $ Diluted $ Weighted average trust units (note 11) Basic Diluted Consolidated Statements of Deficit (thousands of Canadian dollars) (unaudited) Three Months Ended September 30 Nine Months Ended September 30 Deficit, beginning of period $ ) $ ) $ ) $ ) Net income Distributions to unitholders ) Deficit, end of period $ ) $ ) $ ) $ ) See accompanying notes to the consolidated financial statements. Page2 of 17 Baytex Energy Trust Consolidated Statements of Cash Flows (thousands of Canadian dollars) (unaudited) Three Months Ended September 30 Nine Months Ended September 30 CASH PROVIDED BY (USED IN): Operating activities Net income $ Items not affecting cash: Unit-based compensation (note 10) Unrealized foreign exchange (gain) loss (note 14) ) ) Depletion, depreciation and accretion Accretion on debentures and notes(notes 5 & 6) 13 42 Unrealized loss (gain) on financial derivative contracts (note 15) ) Future income tax expense (recovery) ) ) Realized foreign exchange gain on redemption of long-term debt (note 5) - ) - ) Change in non-cash working capital ) ) Asset retirement expenditures (note 7) Financing activities Payments of distributions ) Increase (decrease) in bank loan ) Redemption of long-term debt (note 5) - ) - ) Proceeds from issuance of long-term debt (note 5) - - Issuance of trust units (note 8) Issuance costs (note 8) - (6 ) - ) ) ) Investing activities Petroleum and natural gas property expenditures ) Acquisition of petroleum and natural gas properties ) Corporate acquisition (note 3) - - ) - Disposition of petroleum and natural gas properties 8 18 Acquisition of financing entities (note 12) - - ) - Additions of corporate assets ) Change in non-cash working capital ) Impact of foreign exchange on cash balances ) (3 ) ) Change in cash ) ) ) Cash, beginning of period - Cash, end of period $ See accompanying notes to the consolidated financial statements. Page3 of 17 Baytex Energy Trust Notes to the Consolidated Financial Statements Three months and nine months ended September 30, 2010 and 2009 (all tabular amounts in thousands of Canadian dollars, except per unit amounts) (unaudited) 1.BASIS OF PRESENTATION Baytex Energy Trust (the “Trust”) was established on September 2, 2003 under a Plan of Arrangement involving the Trust and Baytex Energy Ltd. (the “Company”). The Trust is an open-ended investment trust created pursuant to a trust indenture. Pursuant to the Plan of Arrangement, the Company became a subsidiary of the Trust. The consolidated financial statements include the accounts of the Trust and its subsidiaries and have been prepared by management in accordance with Canadian generally accepted accounting principles (“GAAP”). The interim consolidated financial statements have been prepared following the same accounting policies and methods of computation as the annual consolidated financial statements of the Trust for the year ended December 31, 2009. The interim consolidated financial statements contain disclosures, which are supplemental to the Trust’s annual consolidated financial statements. Certain disclosures, which are normally required to be included in the notes to the annual consolidated financial statements, have been condensed or omitted in the interim consolidated financial statements. The interim consolidated financial statements should be read in conjunction with the Trust’s annual consolidated financial statements and notes thereto for the year ended December 31, 2009. 2.CHANGES IN ACCOUNTING POLICIES Future Accounting Changes Business Combinations In January 2009, the Canadian Institute of Chartered Accountants (the “CICA”) issued Section 1582 “Business Combinations” which establishes principles and requirements of the acquisition method for business combinations and related disclosures. The purchase price is to be based on trading data at the closing date of the acquisition, not the announcement date of the acquisition, and most acquisition costs are to be expensed as incurred. This standard applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after January 1, 2011 with earlier application permitted. The Trust plans to adopt this standard prospectively effective January 1, 2011. The adoption of this standard may have an impact on the Trust’s accounting for future business combinations. Consolidated Financial Statements In January 2009, the CICA issued Section 1601 “Consolidated Financial Statements” which establishes standards for the preparation of consolidated financial statements and Section 1602 “Non-controlling Interests” which provides guidance on accounting for a non-controlling interest in a subsidiary in consolidated financial statements subsequent to a business combination. The Trust plans to adopt these standards prospectively effective January 1, 2011. The adoption of these standards may have an impact on the Trust’s accounting for future business combinations. Page4of 17 3.CORPORATE ACQUISITION On May 26, 2010, the Company acquired all the issued and outstanding shares of a private company, a junior heavy oil producer with operational focus in the east central Alberta through to west central Saskatchewan, for total consideration of $40.9 million (net of cash acquired).The acquisition has been accounted for as a business combination using the purchase method of accounting. The estimated fair value of the assets acquired and liabilities assumed at the date of acquisition is summarized below: Consideration for the acquisition: Cash paid (net of cash acquired) $ Costs associated with acquisition Total purchase price $ Allocation of purchase price: Working capital $ Property, plant and equipment Asset retirement obligations ) Future income tax liability ) Total net assets acquired $ Amendments may be made to the purchase equation as the cost estimates and balances are finalized. 4.BANK LOAN September 30, 2010 December 31, 2009 Bank loan $ $ The Company has a credit agreement with a syndicate of chartered banks. The credit facilities consist of an operating loan and a 364-day revolving loan. In June 2010, the Company reached agreement with its lending syndicate to amend the revolving credit facilities to increase the amount of the facilities to $550million (from $515million), extend the revolving period to June 2011 and add a one-year term out following the revolving period. In the event that the revolving period is not extended by June 2011, all amounts then outstanding under the credit facilities will be payable in June 2012.Advances under the credit facilities or letters of credit can be drawn in either Canadian or U.S. funds and bear interest at the agent bank’s prime lending rate, bankers’ acceptance rates, or LIBOR rates, plus applicable margins. The credit facilities are subject to semi-annual review and are secured by a floating charge over all of the Company’s assets. 5.LONG-TERM DEBT September 30, 2010 December 31, 2009 9.15% senior unsecured debentures $ $ On August 26, 2009, the Trust issued $150.0 million principal amount of Series A senior unsecured debentures bearing interest at 9.15% payable semi-annually with principal repayable on August 26, 2016. These debentures are unsecured and are subordinate to the Company’s bank credit facilities. After August 26 of each of the following years, these debentures are redeemable at the Trust’s option, in whole or in part, with not less than 30 nor more than 60 days’ notice at the following redemption prices (expressed as a percentage of the principal amount of the debentures): 2012 at 104.575%, 2013 at 103.05%, 2014 at 101.525%, and 2015 at 100%. On September25, 2009, the Company redeemed all of the 9.625% senior subordinated notes due July15, 2010 (principal amount US$179.7million) and 10.5% senior subordinated notes due February15, 2011 (principal amount US$0.2million) for an aggregate redemption price of $196.4million. These notes were unsecured and were subordinate to the Company’s bank credit facilities. These notes were carried at amortized cost, net of a discontinued fair value hedge. The notes accreted up to the principal balance at maturity using the effective interest method. The Company recorded no accretion expense for the three months ended September 30, 2010 (three months ended September 30, 2009 - $2.0million) and for the nine months ended September 30, 2010 (nine months ended September 30, 2009 - $2.8 million). The effective interest rate applied was 10.6%. The discontinued fair value hedge was recognized in accretion expense upon redemption of the senior subordinated notes. Page5 of 17 6.CONVERTIBLE DEBENTURES Number of Convertible Debentures Convertible Debentures Conversion Feature of Debentures Balance, December 31, 2008 $ $ Conversion ) ) ) Accretion - 85 - Balance, December 31, 2009 $ $ Conversion ) ) ) Accretion - 42 - Balance, September 30, 2010 $ $ In June 2005, the Trust issued $100.0 million principal amount of 6.5% convertible unsecured subordinated debentures for net proceeds of $95.8 million. The debentures pay interest semi-annually and are convertible at the option of the holder at any time into fully-paid trust units at a conversion price of $14.75 per trust unit. At September 30, 2010 and December 31, 2009, the debentures are classified as a current liability as they mature and are due and payable on December 31, 2010. The debentures have been classified as debt net of the fair value of the conversion feature which has been classified as unitholders’ equity. This resulted in $95.2 million being classified as debt and $4.8 million being classified as equity. The debt portion will accrete up to the principal balance at maturity, using the effective interest rate of 7.6%. The accretion and the interest paid are expensed as interest expense in the consolidated statements of income and comprehensive income. If the debentures are converted to trust units, a portion of the value of the conversion feature under unitholders’ equity will be reclassified to unitholders’ capital along with the principal amount converted. 7.ASSET RETIREMENT OBLIGATIONS September 30, 2010 December 31, 2009 Balance, beginning of period $ $ Liabilities incurred Liabilities settled ) ) Acquisition of liabilities Disposition of liabilities ) ) Accretion Change in estimate(1) ) Foreign exchange (1
